Citation Nr: 9935521	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut 


THE ISSUES

1.  Entitlement to an increased evaluation for epilepsy, 
petit and grand mal, currently rated 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA), Hartford, 
Connecticut, Regional Office (RO), which denied the veteran 
an increased evaluation for his service-connected epilepsy.  

In May 1999, the veteran appeared and offered testimony at a 
personal hearing on appeal before the undersigned member of 
the Board at the RO.  Testimony elicited at this hearing 
included the veteran's expression of disagreement with an 
October 1998 rating decision by the RO denying him 
entitlement to a total rating based on individual 
unemployability.  This issue will be further addressed in the 
Remand section below.  At this hearing, the veteran submitted 
additional evidence pertinent to his claim and waived RO 
review pursuant to the provisions of 38 C.F.R. § 20.130499(c) 
(1999).  A transcript of the veteran's hearing testimony has 
been incorporated into his claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has had no major seizures for many years; he 
has no more than 3 minor seizures weekly  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected epilepsy have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.7 and Part 4, Codes 8910, 
8911 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected epilepsy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that the claim is not inherently implausible.  An 
assertion by a claimant that the condition has worsened is 
sufficient for purposes of establishing a well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board finds that the VA has met its duty to assist the 
veteran in the development of facts pertinent to the claim.  
Thus, no further assistance to the veteran is required to 
comply with VA's duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Factual Background.

The veteran's chronological service treatment records show no 
complaints and/or findings referable to epilepsy and/or a 
seizure disorder.  

VA hospitalized the veteran in March 1948 with a history of 
spells at night lasting 15 to 20 minutes, during which he was 
unconscious.  The veteran was evaluated for epilepsy, and 
following observation of clonic seizure activity, the veteran 
was diagnostically assessed as suffering from grand mal 
epilepsy of undetermined etiology.  The veteran was placed on 
Dilantin and discharged in April 1948 after receiving maximum 
hospital benefit.  

Service connection for epilepsy, idiopathic, was established 
by an RO rating action in July 1950.  This disorder was rated 
60 percent disabling, effective from December 1949.  

In June 1952 VA rehospitalized the veteran because of 
intensification in the frequency of his convulsive seizures.  
The veteran reported that he was having 2 to 3 seizures a 
week just prior to his admission.  The veteran said he has 
also been experiencing what he terms "blackouts," which he 
regards as a warning that a seizure may be impending.  At 
these times he usually sits down, but he added that these 
blackouts are not characteristically followed by seizures.  
While hospitalized the veteran reported several seizures 
while asleep, which were unobserved by clinical staff.  The 
veteran was transferred to another VA medical facility in 
July 1952, where it was noted on admission that his seizure 
activity was well controlled on Dilantin although the veteran 
reportedly neglected his medication rather frequently, such 
as to negate absolute control.  The veteran had an uneventful 
course during this hospitalization, with no overt evidence of 
convulsions or psychomotor seizures.  The veteran stated 
however that he had had some seizures while asleep.  The 
veteran was discharged in August 1952 after achieving maximum 
hospitalization benefit.  

A VA neuropsychiatric evaluation in October 1958 was 
significant for the veteran's report that his seizure 
activity had improved, and for a neurological examination 
that was within normal limits.  Following this examination 
the disability evaluation for the veteran's service-connected 
epilepsy was reduced by the RO from 60 percent to 20 percent, 
effective January 1959.  By an RO rating action dated in 
April 1961 the disability evaluation for the veteran's 
service-connected epilepsy was further reduced from 20 
percent to 10 percent disabling effective June 1961.  This 
reduction in disability evaluation followed an examination in 
February 1961, during which it was determined that his 
condition was well controlled with regular medication.  

The veteran was afforded a VA epilepsy examination in July 
1995 in connection with his current claim, filed in May 1995.  
On this examination the veteran reported that his history of 
seizures began during World War II, and that he last 
experienced a seizure 4 to 5 years earlier.  The veteran said 
that approximately one year earlier he began having 1 to 2 
weekly sensations that a seizure is coming upon him.  The 
veteran further indicated that this sensation consisted of 
his head spinning and a feeling that he was going to 
collapse.  There was also a question of whether or not the 
veteran experienced tremulousness or shaking, but this, 
according to his examiner, was not clear from the veteran's 
account.  The examiner determined that the veteran had no 
generalized seizures, but had experienced several dozen 
partial seizures.  Generalized epilepsy with possible partial 
seizure was the diagnosis.  

Private clinical data, compiled between February 1989 and 
July 1995 and received in August 1995 from Dr. Andrew Murphy 
includes records of evaluation and treatment provided to the 
veteran during this period for multiple problems, involving 
primarily cardiovascular and respiratory diseases.  Dr. 
Murphy in a letter dated in June 1990, observed that he had 
been treating the veteran since June 1988, and noted that the 
veteran had a history of mitral stenosis as well as a history 
of diverticulosis and a past seizure.  He stated that because 
of the veteran's cardiac condition he had instructed him to 
limit his activities.  In July 1991 the veteran presented 
with complaints of dizziness and loss of balance when he gets 
up in the morning.  It was Dr. Murphy's diagnostic impression 
that the veteran was suffering from labyrinthitis.  Dr. 
Murphy noted this disorder in August 1991 to be resolving.  
In October 1994 the veteran had similar complaints of 
dizziness.  On neurological examination he was noted to 
demonstrate a slight loss of balance.  Vertigo with balance 
loss, was the pertinent diagnostic impression.  

At a personal hearing on appeal in March 1996 the veteran 
testified that he felt as though he was experiencing two 
minor seizures a week.  He said that such symptoms, which 
occur mostly in the evening, consist of dizziness and a 
spinning of his head.  He said he is put in a "knocked out 
position," but fights off or prevents seizures by totally 
relaxing.  The veteran said he no longer takes medication for 
his epilepsy, and that his last major seizure occurred 
approximately 10 or more years ago.  

In a letter dated in October 1996, Dr. Murphy stated that the 
veteran had been under his care since June of 1988.  He 
further stated that since he has been the veteran's attending 
physician the veteran had not had a seizure, nor has he been 
on any seizure medication.  It was noted that the veteran 
does report sensations similar to the aura that he 
experienced prior to his seizures in the past.  Dr. Murphy 
added that the veteran does have mitral stenosis, chronic 
atrial fibrillation, with intermittent congestive heart 
failure.  

On VA examination in July 1997, it was noted that the veteran 
had a history of seizures and was medicated for a number of 
years with Dilantin.  It was further noted that he currently 
takes no anti-epileptic drugs.  Physical examination was 
essentially unremarkable.  The veteran's gait, cranial 
nerves, coordination, DTR, CNS and STR were all normal.  
Complex partial and secondarily generalized tonic-clonic 
seizures, with partial seizures occurring 2 to 3 times per 
month, but only in sleep was the diagnosis rendered.  

In a September 1998 letter to Dr. Murphy, Louis J. Cuzzone, 
M.D., noted that the veteran reported that about 3 or 4 years 
ago he began noticing a feeling like he would get a seizure, 
without actually having a seizure occur.  It was further 
reported by the veteran that these apparent seizures would 
come on suddenly, usually once every several weeks, and last 
for about 5 minutes, with no resulting loss of consciousness 
but an internal feeling of nausea and dizziness.  Physical 
and neurologic examinations by Dr. Cuzzone were unremarkable.  
Dr. Cuzzone stated that it was likely that the veteran's 
reported episodes of symptoms were ictal in nature, but given 
the fact that he has had these episodes for the last 4 to 5 
years, the likelihood of him having a full blown seizure was 
exceedingly small.  

In a June 1998 letter Dr. Cuzzone stated that the veteran was 
under his care for a seizure disorder, and needed to limit 
his work due to intermittent dizziness and problems with 
balance or coordination.  

Dr. Murphy in a letter dated in July 1998 reported that the 
veteran had been diagnosed with probable rheumatic heart 
disease with mitral stenosis, chronic atrial fibrillation, a 
history of seizure disorder, and several other disabilities.  
Dr. Murphy further stated that he recently referred the 
veteran to Dr. Cuzzone for a neurology consultation because 
of relatively new symptoms that were suggestive of recurrent 
seizures.  

In February 1999 Dr. Cuzzone stated that the veteran was 
under his care for a seizure disorder.  He observed that the 
veteran had infrequent episodes of intermittent loss of 
consciousness, and has had intermittent lightheadedness and 
dizziness, all of which limits his functional ability.  In 
May 1999 Dr. Cuzzone further indicated that the veteran was 
being treated for a neurological condition and was no longer 
able to work.  

At his May 1999 personal hearing on appeal the veteran 
testified that his service-connected disorder had worsened to 
the point where it had forced him to stop working full time.  
He described fatigue, dizziness and "shakes," which he 
ascribed to his epileptic disorder, and said that he 
currently experiences seizures three times a week, usually in 
the evening hours.  He described his seizure activity as 
consisting of episodic shivering and shaking which responds 
to his sitting down.  He said that he was not currently on 
any seizure medication, nor actively receiving treatment for 
epilepsy.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Regulations require that where there is 
a question as to which of two evaluations is to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected epilepsy is rated as 10 
percent disabling under the general rating formula for major 
and minor epileptic seizures contained in 38 C.F.R. 
§ 4.124(a) for Diagnostic Codes 8910, 8911.  Pursuant to this 
formula, ratings are assigned predominantly according to the 
frequency of any major or minor seizures.  A 10 percent 
rating is warranted for a seizure disorder when there is 
merely a confirmed diagnosis of epilepsy with a history of 
seizure, or when continuous medication is shown necessary for 
the control of epilepsy.  A 20 percent rating is warranted 
when at least one major seizure has occurred within the last 
two years, or when at least two minor seizures have occurred 
within the last six months.  A 40 percent rating is warranted 
for minor seizures, averaging at least 5 to 8 weekly.  
38 C.F.R. § 4.124(a), Diagnostic Codes 8910, 8911.  

The VA and private medical evidence, and the veteran's 
testimony, is fairly consistent in these respects:  The 
veteran has not had major seizures for many years; he 
experiences episodes described medically as "ictal" or 
"partial seizures", sometimes 2 or three times a month, 
sometimes as often as 2 or 3 times in a week.  He may have 
other symptoms, related to his heart condition, for which he 
is taking medication, but the VA examiner was satisfied that 
the veteran was experiencing partial seizures.  This 
frequency of minor seizures satisfies the requirements for a 
20 percent rating.  The next higher rating, 40 percent, 
requires at least an average of 5 to 8 minor seizures weekly, 
and this has neither been shown nor alleged.  Accordingly, a 
20 percent rating is granted.

As for the impact of this condition on the veteran's 
employability, and the related question of an extraschedular 
evaluation under 38 C.F.R. § 3.321 (1999), further action 
needs to be taken by the RO.


ORDER

A 20 percent evaluation for epilepsy, petit and grand mal, is 
granted, subject to regulations applicable to the payment of 
monetary benefits.  


REMAND

During the veteran's hearing before the undersigned in May 
1999, he testified that his doctor recently advised him that 
he must discontinue work because of his "medical condition 
with seizures," and that he hasn't been working for 
approximately three months.  The veteran's testimony reduced 
to writing constitutes a notice of disagreement with respect 
to the October 1998 rating decision denying him entitlement 
to individual unemployability.  The United States Court of 
Appeals for Veterans' Claims had held that in such cases the 
correct procedure is for the Board to remand, not refer the 
issues to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes with respect to epilepsy and unemployability 
the footnotes in 38 C.F.R. § 4.124(a), following Diagnostic 
Codes 8910- 8914, providing specific guidelines for 
determining the impact of a seizure disorder on the 
employability of a claimant.  Moreover, medical clarification 
of the veteran's employability and the relative roles of his 
service-connected seizure disorder and his nonservice-
connected disabilities is needed.

With this in mind, the case is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain all VA and non-
VA treatment records subsequent to those 
on file, as well as undertake any 
development deemed necessary pursuant to 
the notes indicated above.  

2.  Thereafter, the RO should issue a 
statement of the case with respect to the 
denial of entitlement to individual 
unemployability due to service-connected 
disabilities.  The statement of the case 
should address the guidelines cited 
above, as well as 38 C.F.R. § 3.321.

After issuance of the statement of the case by the RO, if the 
appellant files a timely substantive appeal, the case should 
be returned to the Board for further appellate consideration, 
if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals


 


